Citation Nr: 1628068	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  16-15 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a September 2003 rating decision that denied service connection for residuals of prostate cancer associated with herbicide exposure.

2.  Whether there was CUE in an April 2009 rating decision that assigned the effective date for the grant of service connection for coronary artery disease, status post coronary artery bypass/graft with scars associated with hypertension.

3.  Whether there was CUE in an April 2009 rating decision that assigned disability ratings for coronary artery disease, status post coronary artery bypass/graft with scars associated with hypertension.

4.  Whether there was CUE in a January 1987 rating decision that assigned an initial 10 percent rating for hypertension.

5.  Whether there was CUE in a January 1987 rating decision that assigned a noncompensable rating for a left ring finger scar.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968 and from September 1968 to October 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In April 2016, the Veteran withdrew his request to appear at a hearing before a Decision Review Officer at the RO.  The Board finds that no further action is necessary in this regard.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues regarding whether there was CUE in an April 2009 rating decision with regard to the effective date assigned for the grant of service connection for coronary artery disease, status post coronary artery bypass/graft with scars associated with hypertension, and the rating assigned for that condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a final September 2003 rating decision, the RO denied service connection for residuals of prostate cancer.
 
2.  The Veteran's assertion that there was CUE in the September 2003 rating decision with regard to the denial of the claim for service connection for residuals of prostate cancer amounts to a disagreement as to how the facts were weighed or evaluated in that decision.

3.  In a final January 1987 rating decision, the RO granted service connection for hypertension and a left ring finger scar and assigned a 10 percent rating and a noncompensable rating, respectively.

4.  The Veteran's assertion that there was CUE in the January 1987 rating decision with regard to the ratings assigned for hypertension and a left ring finger scar amounts to a disagreement as to how VA fulfilled its duty to assist in providing adequate VA examinations.


CONCLUSIONS OF LAW

1.  The criteria to find CUE in the September 2003 rating decision with regard to the denial of the claim for service connection for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

2.  The criteria to find CUE in the January 1987 rating decision with regard to the rating assigned for hypertension are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).

3.  The criteria to find CUE in the January 1987 rating decision with regard to the rating assigned for a left ring finger scar are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist are not applicable to CUE claims. See 38 U.S.C.A. §§ 5103, 5103A; Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Thus no further development is required with respect to this issue.

II.  CUE Claims

Under the applicable criteria, RO decisions that are final and binding will be accepted as correct in the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  To establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were applied incorrectly.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  In order for there to be a valid claim of CUE, the claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

By way of summary, the United States Court of Appeals for Veterans Claims set forth a three-pronged test for determining when there is CUE present in a prior rating decision in Russell.  Under this test, (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were applied incorrectly; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell, 3 Vet. App. at 313-15.

A.  Service Connection for Residuals of Prostate Cancer

In September 2003, the RO issued a rating decision in which it denied the Veteran's claim for service connection for residuals of prostate cancer associated with herbicide exposure on the ground that the evidence of record did not show that the Veteran was exposed to herbicides during service.  The Veteran did not file a timely Notice of Disagreement (NOD) with the September 2003 decision, nor was new and material evidence associated with the record within one year of that decision; thus, it is final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.1103 (2015).

Thereafter, in a September 2011 statement, the Veteran asserted that there was CUE in the RO's September 2003 rating decision.  He indicated that he was claiming in-service exposure to herbicides at Fort Drum and in Korea near the southern boundary of the Korean Demilitarized Zone (DMZ).  In his September 2011 statement, the Veteran did not assert that the correct facts were not before the RO when the September 2003 rating decision was issued, but rather, he asserted that the RO failed to properly evaluate reports of his exposure to the herbicide Agent Orange in September 2003 and denied service connection for residuals of prostate cancer based on that evaluation.

Overall, the Board finds that the Veteran has not made a legally sufficient claim for CUE because his assertions amount to no more than disagreement with how VA weighed the facts before it when it concluded that the available record did not contain sufficient evidence to verify in-service exposure to herbicides or otherwise warrant service connection.  Eddy, 9 Vet. App. at 57; Russell, 3 Vet. App. at 313-15.

Notwithstanding this finding, the Board also finds that the Veteran has not expressed, with any specificity, how the application of the cited laws and regulations that were in effect in September 2003 would dictate a manifestly different result, or a conclusion to which reasonable minds could not differ.  In addition, the evidence does not show that the statutory or regulatory provisions extant at the time were applied incorrectly.

The Board notes that at the time of the September 2003 rating decision, the laws and regulations concerning the issue of entitlement to service connection for prostate cancer were essentially the same as they are now.  Service connection could be established for disability resulting from injury suffered or disease contracted during service, or for aggravation of a preexisting injury or disease.  38 C.F.R. § 3.303 (2003).  Regulations also provided that service connection could be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, established that the disease was incurred in service.  Id. 

If the disorder was a chronic disease listed under 38 C.F.R. § 3.309(a), such as a malignant tumor, service connection could have been granted if it were manifest to a degree of 10 percent within one year from the date of service separation.  38 C.F.R. §§ 3.307, 3.309 (2003).

In addition, a veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, could have been presumed to have been exposed during such service to an herbicide agent unless there was affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  As of February 2011, a veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall also be presumed to have been exposed to an herbicide during such active service.  38 C.F.R. § 3.307(a)(6)(iv); Herbicide Exposure and Veterans With Covered Service in Korea, 76 Fed. Reg. 4245-01 (Feb. 24, 2011).  In such cases, the veteran shall be service connected for the diseases listed under 38 C.F.R. § 3.309(e), which includes prostate cancer, if the disability manifested to a degree of 10 percent or more at any time after active service.  See 38 C.F.R. § 3.307(a)(6)(ii).

The Board observes that the correct facts, as they were known at the time, were before the adjudicator.  The Veteran's service treatment records do not document any findings of prostate cancer and there is no evidence of that condition within one year of the Veteran's discharge from service.  Additionally, the Veteran's military personnel records were associated with the claims file in September 2003 and based on those records, VA determined via a July 2003 Personnel Information Exchange System (PIES) request response that there are no records of the Veteran's exposure to herbicides, and his exposure to herbicides could not be presumed.

Overall, notwithstanding the fact that the alleged error-that the RO did not properly evaluate the evidence-is not the kind of error that would be CUE on its face, the record also shows that the correct facts were before the RO in September 2003 and the statutory and regulatory provisions extant at the time were applied correctly.  Although the Board is sympathetic to the Veteran, the present claim must be denied.

B.  Increased Ratings for Hypertension and Left Ring Finger Scar

In January 1987, the RO granted service connection for hypertension and a left ring finger scar.  A 10 percent rating was assigned for hypertension, effective November 1, 1986, and a noncompensable rating was assigned for his left ring finger scar, effective November 1, 1986.  The Veteran did not appeal the January 1987 decision to the Board, nor was new and material evidence associated with the record within one year of that decision; thus, it is final.  38 U.S.C.A. §§ 7104, 7105.

In September 2011, the Veteran asserted that there was CUE in the January 1987 decision with regard to the ratings assigned for his hypertension and left ring finger scar.  In briefs submitted in June 2016, the Veteran's representative clarified that the Veteran asserts that there was CUE in the January 1987 rating decision because his hypertension and left ring finger condition are productive of flare ups that were not acknowledged prior to the January 1987 adjudication of his claims for service connection and these conditions were not adequately assessed by VA examination to the Veteran's prejudice.

Notably, the Court has held that the failure to fulfill the duty to assist, which includes the duty to provide an adequate examination when necessary, does not constitute CUE because VA's breach of the duty to assist creates only an incomplete rather than an incorrect record.  See Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

Thus, although the Board is sympathetic to the Veteran, he is disagreeing with VA's failure to fulfill the duty to assist in providing adequate VA examinations, which cannot constitute CUE.  Thus, the present appeals must be denied.


ORDER

The claim that a September 2003 rating decision that denied service connection for residuals of prostate cancer was clearly and unmistakably erroneous is legally insufficient, and the appeal of this claim is denied.

The claim that a January 1987 rating decision that granted service connection for hypertension and assigned a 10 percent rating was clearly and unmistakably erroneous is legally insufficient, and the appeal of this claim is denied.

The claim that a January 1987 rating decision that granted service connection for a left ring finger scar and assigned a noncompensable rating was clearly and unmistakably erroneous is legally insufficient, and the appeal of this claim is denied.


REMAND

In April 2009, the RO granted service connection for coronary artery disease, status post coronary artery bypass/graft with scars, and assigned a temporary 100 percent rating from October 27, 2008, and a 10 percent rating from November 1, 2008.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. §§ 7104, 7105.

In a September 2011 claim, the Veteran asserted that there was CUE in the April 2009 rating decision with regard to the effective date and ratings assigned.  More specifically, he asserted that his temporary 100 percent rating should have been extended and that he is entitled to an earlier effective date for the grant of service connection.  In his September 2011 claim and December 2012 NOD, he noted that he is entitled to any of the following effective dates: December 1986, March 2001, June 2001, or September 2001.

In the October 2012 rating decision that is on appeal, the RO determined that the rating assigned for coronary artery disease was clearly and unmistakably erroneous and assigned an earlier effective date for the grant of service connection-July 24, 2008.  In light of this decision, the Veteran currently has a 100 percent rating, effective July 24, 2008, and a 10 percent rating, effective November 1, 2008.

As acknowledged previously, the Veteran submitted a timely NOD with the October 2012 rating decision in December 2012.  Notably, a Statement of the Case (SOC) was issued in April 2016 with regard to the matter of the Veteran's claim regarding whether there was CUE in the ratings assigned in April 2009, but the matter concerning whether there was CUE with regard to the assigned effective date has not been issued.  Where, as here, there has been an initial AOJ adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of an SOC is needed to determine whether there was CUE in an April 2009 rating decision with regard to the effective date assigned for the grant of service connection for coronary artery disease, status post coronary artery bypass/graft with scars associated with hypertension.

As the Veteran's claim regarding whether there was CUE in the April 2009 rating decision with regard to the effective date assigned for the grant of service connection for coronary artery disease is inextricably intertwined with his assertion that there was CUE as to the ratings assigned, the Board finds that increased ratings issue must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran a Statement of the Case and Supplemental Statement of the Case with regard to his assertions that there was CUE in the April 2009 rating decision as to the effective date assigned for the grant of service connection for coronary artery disease and the ratings assigned for that disability, respectively.  After providing an opportunity to respond thereto, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


